United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2985
                                   ___________

Hallmark Cards, Inc., a Missouri       *
Corporation,                           *
                                       *
                  Appellee,            * Appeal from the United States
                                       * District Court for the Western
     v.                                * District of Missouri.
                                       *
Gainey Transportation Services, Inc., *      [UNPUBLISHED]
a Michigan Corporation,                *
                                       *
                  Appellant.           *
                                  ___________

                             Submitted: February 13, 2006
                                Filed: February 17, 2006
                                 ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      When its lease on computer equipment expired, Hallmark Cards, Inc.
contracted with Gainey Transportation Services, Inc. to transport the equipment back
to the lessor. During the transfer, the equipment was stolen. After Hallmark
negotiated with and paid the amount of loss to the lessor under a liquidated damages
provision in the lease, the equipment was found. Hallmark then sold the equipment
and brought this diversity action against Gainey Transportation for breach of the
shipping contract. As damages, Hallmark sought the difference between the amount
paid to the lessor and the amount recouped in the sale. Gainey Transportation
conceded liability, but contested the amount of damages. The district court* granted
summary judgment to Hallmark, holding that under Missouri law, Hallmark’s
damages were actual damages, which are recoverable, rather than special damages,
which generally are not. See The Paper Magic Group, Inc. v. J.B. Hunt Transp., Inc.,
318 F.3d 458, 461-62 (3d Cir. 2003). The court held the amount of damages paid by
Hallmark to the lessor reflected the equipment’s value, and the damages were
reasonably foreseeable to Gainey Transportation under the circumstances. The court
explained that Gainey Transportation knew it was transporting leased office
equipment from a business that manufactures greeting cards to a company in the
business of leasing property to others. Because Gainey Transportation had ample
reason to know Hallmark leased the equipment from the lessor, it was foreseeable to
Gainey Transportation that Hallmark would be liable to the lessor in the event of loss
or theft.

      Gainey Transportation appeals arguing the value of goods as determined by the
lease was not known to Gainey Transportation and thus the damages constitute
unrecoverable special damages. Having carefully reviewed the record and the
applicable law, we agree with the district court’s assessment of the issue. Because
we have nothing to add to the district court’s analysis, we affirm without additional
explanation. See 8th Cir. R. 47B.
                      ______________________________




      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-